Arkoh v Navarro (2018 NY Slip Op 02440)





Arkoh v Navarro


2018 NY Slip Op 02440


Decided on April 10, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 10, 2018

Renwick, J.P., Mazzarelli, Kahn, Gesmer, Kern, JJ.


6254N 304260/14

[*1] Philip Arkoh, Plaintiff-Appellant,
vFelix Navarro III, et al., Defendants-Respondents.


Law Offices of Alexander Bespechny, Bronx (Louis Badolato of counsel), for appellant.

Appeal from order, Supreme Court, Bronx County (Laura G. Douglas, J.), entered January 6, 2017, which, insofar as appealed from, purportedly granted defendants' motion to compel plaintiff to provide access to his Facebook account, unanimously dismissed, without costs, as taken by a nonaggrieved party.
A reading of the entire order appealed from makes clear that the motion court denied so much of defendants' motion as sought access to plaintiff's Facebook account. As a result, plaintiff
was not aggrieved by the order, and therefore has no standing to appeal (see  CPLR 5511).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 10, 2018
CLERK